Citation Nr: 0202603	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  96-48 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in May 1995.  The Board remanded this 
case back to the RO for further development in March 1998 and 
October 1999, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his appeal.

2.  The veteran's eye disorder has been found to be genetic 
in nature and not etiologically related to service.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran multiple VA 
examinations in conjunction with his claim and has obtained 
records of reported treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in a May 1996 Statement of the Case 
and in subsequent Supplemental Statements of the Case.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).  However, the VA 
Office of General Counsel has determined that many such 
defects can be subject to superimposed disease or injury, 
and, if such disease or injury does occur during service, 
service connection may be warranted.  See VAOPGCPREC 82-90 
(July 18, 1990).

Refractive error was first noted in the veteran's August 1974 
enlistment examination report.  During service, defective 
visual acuity was noted in examination reports from June 1976 
and November 1978.  In March 1979, the veteran complained of 
pain and swelling in the left eye for several days, and an 
assessment of a cyst was rendered.  The veteran was assessed 
with a right eye problem of questionable etiology in April 
1987.  In February 1988, treatment was provided for a 
hematoma of the right upper eyelid.  A March 1988 record 
contains a diagnosis of myopia with astigmatism of the left 
eye, and the veteran complained of swelling of both eyes for 
one week and occasional blurred vision in November 1988.  In 
February 1992 and November 1993, the veteran was found to 
have compound myopic astigmatism, described in the second 
instance as productive of no eye pathology.

During his November 1994 VA general medical examination, the 
veteran reported blurred vision.  No relevant diagnosis was 
provided.  Also, uncorrected right eye vision of 20/150 at 
far was revealed during an August 1998 VA eye examination, 
but, again, no diagnosis was rendered.

Following the Board's October 1999 remand, the veteran 
underwent a VA visual examination in March 2000, which 
revealed compound myopic astigmia.  The examination report 
contains no opinion as to etiology.  

In December 2000, the veteran's claims file was reviewed by a 
VA optometric specialist, who noted in a report from that 
date that "[n]o relationship exists between the refractive 
status of the claimant and his service."  Rather, the 
veteran's myopia (nearsightedness) and astigmatism were 
"genetically determined" and correctable with glasses or 
contact lenses.  Specifically, myopia was noted to not be 
environmentally determined.  Additionally, the examiner cited 
to a textbook, which indicated that there was no "good" 
evidence that the use of the eyes in any way changes the 
degree of myopia or is in any other way detrimental.

The Board finds that the October 1999 opinion reflects that 
the veteran's visual disability is in the class of 
congenital/developmental defects listed in 38 C.F.R. 
§ 3.303(c) and is not considered a disability under 
applicable legislation.  While the Board is aware of the 
holding of VAOPGCPREC 82-90, regarding superimposed diseases 
related to congenital/developmental diseases, neither the 
December 2000 VA opinion nor the other medical evidence of 
record indicates a relationship between this disability, or 
any other superimposed element of this disability, and 
service.  The Board also notes that the specialist who 
provided the December 2000 opinion reviewed the veteran's 
claims file and that, accordingly, the opinion is of 
substantial probative value.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).   

Indeed, the only evidence of record supporting the veteran's 
claim is his own opinion, as indicated in several lay 
submissions.  However, the veteran has not been shown to 
possess the requisite medical expertise, credentials, or 
training to render a competent opinion as to causation or a 
diagnosis.  His lay contentions therefore do not constitute 
competent medical evidence and lack probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for an eye disability, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 


ORDER

The claim of entitlement to service connection for an eye 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

